Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application includes one or more claim limitations that use the word “means” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Such claim limitations are:
“Actuator means designed to….” in claim 6.
“Command and control means of the actuator means designed to….” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “command and control means of the actuator means designed to…..” is indefinite.  “control means” by itself has within it’s scope many mechanical and electrical systems.  However, adding “command” gives a hint of computer control.  It is not clear if a computer would be required for the scope of this term.  Even after invoking 112f, it is not clear what would be judged an equivalent, given that sometimes mechanical systems can perform the same functions as computer systems.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Balzer (4,537,102) in view of Graham (5,383,381) and Dockerty et al.(2,521,352).
Balzer shows a cutting tool with most of the recited limitations as follows;
heating means (A,B,C), designed for circumferentially heating localised axial portions of the work at a predetermined operating temperature; 
means for cutting (52,54) the heated axial portions of the work.
Balzer’s heater and cutter are not on carriages that fly with the work.  This forces the workpiece to stop intermittently for heating and cutting, thus slowing down the process and decreasing throughput.
Examiner takes Official Notice that it is known for cutters to fly with the work, thus allowing the workpiece to move continuously.  An example of this is Graham, as described in the first paragraph of column 3.  Additional examples can be provided if challenged, as this is a common feature.
It would have been obvious to one of ordinary skill to have made Balzer’s cutter a flying carriage cutter, as taught by Graham and others, in order to increase throughput of the workpiece, as it would not have to stop to be cut.
Examiner takes Official Notice that it is well known for heaters to fly with the work, independent of the cutter.  An example of this is Dockerty (1st and 2nd paragraphs of column 3).  Additional examples can be provided if challenged, as this is a known feature.
It would have been obvious to one of ordinary skill to have made Balzer’s heater a flying carriage heater that is independent of the cutter, as taught by Dockerty and others, in order to increase throughput of the workpiece, as it would not have to stop to be heated.
After these modifications, the last 4 lines of claim 1 are met;
wherein the heating means and the cutting means are arranged on two respective carriages, first and second, movable axially along a predetermined direction of axial extension of the work, the first and second carriages being independently mobile relative to each other.
Blazer is not cutting a thermoplastic pipe, but it is capable of doing so.
In regard to claim 6, Graham teaches the actuator (30,32 and associated movement mechanisms) for moving the cutter carriage.  Dockerty teaches the actuator (31,32,25,28, etc.) for moving the heater carriage.  It would have been obvious to one of ordinary skill to have employed these actuator mechanisms in the modified Balzer, in order to make the carriages fly.
With respect to claim 7, there is some question about the scope of “command and control means”.  For this action, it will be broadly interpreted as a device that dictates the motion of the carriages, via the actuators.  Graham teaches cam surface 42a dictates the motion of the carriage by forcing clamps 30,32 to clamp the moving pipe and take the carriage for a ride.  It would have been obvious to one of ordinary skill to have employed Graham’s ”command and control means” to the actuator mechanisms in the modified Balzer, in order to make the cutter carriage fly.  Dockerty teaches a pneumatic control system (including piston 27) that dictates the motion of the carriage by forcing the clamps 28 to clamp the moving work, and also a retractor 31,32 to take the carriage for a ride.  It would have been obvious to one of ordinary skill to have employed Dockerty’s ”command and control means” to the actuator mechanisms in the modified Balzer, in order to make the heater carriage fly.  
As for claim 8, Graham shows two tracks (12,12) and Dockerty shows two tracks (12,12).  It would have been obvious to one of ordinary skill to have provided these four tracks, so that the modified Balzer’s carriages had something to ride on.

Made of record but not relied on are several additional patents showing pertinent flying cutters and heaters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724